DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 have been withdrawn.
	Claims 11-32 have been examined.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.

Applicant argues:
“although the disk 20, 120 comprises a first edge at its periphery, it is a solid disk structure that does not comprise an opposing or second edge, even at location 112 as alleged in the Office Action. Simply attaching the pad 14, 114 to the disk 20, 120 at the location 112 does not provide the disk 20, 120 with a second edge distinctly opposite the first edge. Thus, the pad 14, 114 is merely attached to a side surface of the circular disk 20, 120, and therefore, the pad 14,114 is not attached to any purported edge of the circular disk 20, 120 because the circular disk 20, 120 only has one edge being the periphery edge… Applicant notes that an "inner surface" is not an "edge"...it is indeed a surface. Applicant invites the Office to provide evidence of any assertion or contention otherwise that a surface is equivalent to an edge as there is nothing in McClenon to even remotely suggest this”

Examiner respectfully disagrees. Merriam-Webster.com defines edge as: “the line where an object or area begins or ends”.  Similarly, Dictionary.com defines edge as: “a line or border at which a surface terminates”.  In light of these plain meanings of the term under the broadest reasonable interpretation standard, the line/border where the flat face of disc (120) ends and the curved portion of disc (120) begins is considered by Examiner to be an edge.  See Examiner’s Figure 1 (from Figure 7 of McClenon) with annotations below:

Examiner’s Figure 1
[AltContent: ][AltContent: textbox (Edge located at the border between the Flat and Curved portions of disc 120)][AltContent: textbox (Curved portion of disc 120)][AltContent: ][AltContent: textbox (Flat portion of disc 120)][AltContent: ]
    PNG
    media_image1.png
    300
    84
    media_image1.png
    Greyscale




Applicant further argues:
“Further regarding independent claims 26 and 29, these claims recite limitations that the at least one inner panel is "interfaced with the inner side surface of the headphone thereby covering at least a portion of the ear interface of the headphone." As shown in FIG. 1 and discussed in the specification of the present application, in one example the headphone 102 can include an original headphone cover 116 that covers an ear interface in the form of a soft cushion component of the earpiece 101, and then the headphone cover 100 covers the cushion of the original headphone cover 116”

Examiner respectfully disagrees. As seen in Examiner’s Figure 2 below (From Fig 7 of McClenon), McClenon clearly shows the headphone having an outer side surface and an inner side surface as instantly claimed.
Examiner’s Figure 2
[AltContent: textbox (Inner Panel (114) interfaced with the inner side surface and covering a portion of the interface of the headphone)]
[AltContent: ][AltContent: textbox (Outer Side surface)][AltContent: textbox (Inner Side surface)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    294
    191
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 102
Claims 11-20 and 22-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClenon (US Patent Application Publication 2008/0187151).

As to Claim 11, McClenon discloses a protective headphone cover, comprising:
a cover member (10) comprising a first edge (at 22; Fig 4) and an opposing second edge (at 112; see also Examiner’s Figure 1 above), the cover member being adapted to interface with an outer side surface of a headphone (Fig 7);
an elastic locking member (122) operable with the cover member to provide an elastic opening expandable around the outer side surface of the headphone and to facilitate securing of the protective headphone cover in place about the headphone (Fig 7);
at least one inner panel (114) having a perimeter edge, the inner panel being attached to the second edge of the cover member (at 112; Fig 7; Par. 30), and configured to interface with an inner side surface of the headphone (Fig 7; see also Examiner’s Figure 1 above).

As to Claim 12, McClenon discloses the protective headphone cover of claim 11, wherein the at least one inner panel comprises a first inner panel (114) and a second inner panel (Fig 7; Examiner considers the pad 114 and the overlapping portion of disk 120 to be coupled to each other (par. 25) to form a dual panel assembly), each comprising a perimeter edge, the first and second inner panels being located adjacent one another to form a dual-panel assembly having a generally planar configuration operable to interface with the inner side surface of the headphone.

As to Claim 13, McClenon discloses the protective headphone cover of claim 11, wherein the perimeter edge of the at least one inner panel is attached to the second edge of the cover member (Par. 30).

As to Claim 14, McClenon discloses the protective headphone cover of claim 12, wherein the perimeter edges of the first and second inner panels of the dual-panel assembly are attached to the second edge of the cover member (Par. 30).

As to Claims 15-16 and 22, McClenon further teaches the periphery (1e., a first edge) of the bag (12, 112) that corresponds to the cover member claimed defines the elastic opening 122 and an attachment to the pad 114 that corresponds to the inner panel claimed (Par. 0030). McClenon further teaches that elastic band (22, 122) can be slid well away from pad 114 to cover the majority of earphone 116 in an unencumbered manner, which inherently requires that the bag (12, 112) that corresponds to the cover member claimed is operable to pivot relative to and about the pad 114 that corresponds to the inner panel claimed. McClenon teaches that pad 114 is affixed within bag 112 by a ring of adhesive 140 positioned between the front of pad 114 and the inner surface of bag 112 (Par.0030) and that this affixing can also be done with sewn seams, hook- and-loop fasteners, snaps, and like mechanical fasteners (Par. 0025). However, given the broadest reasonable interpretation of the second edge of the cover member, it can be considered that the cover member claimed corresponds to the portion of the bag taught by McClenon between the elasticized periphery of disk 120 that corresponds to the first edge claimed and the attachment to the pad 114 that corresponds to the inner panel claimed. Given this interpretation, McClenon teaches that a second edge of the bag (12, 112) that corresponds to the cover member claimed is attached to a perimeter edge of the pad 114 that corresponds to the inner panel claimed. Further, since McClenon teaches that the pad 114 that corresponds to the inner panel claimed is formed of a highly flexible material (Par. 0024), the bag (12, 112) that corresponds to the cover member.

As to Claim 17, McClenon discloses the protective headphone cover of claim 11, wherein the elastic locking member is attached to the cover member (Fig 7).

As to Claim 18, McClenon discloses the protective headphone cover of claim 11, wherein the elastic locking member is attached to the first edge of the cover member (Fig 7).

As to Claim 19, McClenon discloses the protective headphone cover of claim 11, wherein the elastic opening is expandable and adapted to fit around different sized headphones (Fig 7).

As to Claim 20, McClenon discloses the protective headphone cover of claim 11, wherein the elastic locking member comprises an unexpanded circumference that is less than a length of the first edge of the cover member, whereby the elastic locking member draws in at least a portion of the cover member in a relaxed state (Fig 7).

As to Claim 23 and 25, McClenon further teaches that the elasticized edge of the disk (120) passes over retaining ring (138) of earphone (116), which substantially defines the size and circumference of pad (114) and the overlapping portion of disk (120) that corresponds to the cover member claimed, inherently requiring that the elasticized edge that corresponds the first edge of the cover member has a linear length substantially the same as a circumferential length of pad (114) and the overlapping portion of disk (120) that corresponds to the cover member (fig. 7; Par. 0030).

As to Claim 24, McClenon discloses the protective headphone cover of claim 11, wherein the at least one inner panel comprises an audio opening (42).

As to Claim 26, McClenon discloses a protective headphone cover, comprising:
a cover member (10);
an elastic locking member (122) operable with the cover member to provide an elastic opening expandable around an outer side surface of a headphone (Fig 7);
at least one inner panel (114) attached to at least one edge of the cover member (at 112; Fig 7; Par. 30), the at least one inner panel operable to interface with an inner side surface of the headphone,
whereby the cover member is operable to pivot about and relative to the at least one inner panel when being wrapped around the outer side surface of the headphone (McClenon teaches that a second edge of the bag (12, 112) that corresponds to the cover member claimed is attached to a perimeter edge of the pad (114) that corresponds to the inner panel claimed (see also Examiner’s Figure 1 above). Further, since McClenon teaches that the pad 114 that corresponds to the inner panel claimed is formed of a highly flexible material (Par. 0024), the bag (12, 112) that corresponds to the cover member).

As to Claim 27, McClenon discloses the protective headphone cover of claim 26, wherein the elastic locking member is attached to the cover member (Figs 4 and 7).

As to Claim 28, McClenon discloses the protective headphone cover of claim 26, wherein the elastic locking member is attached to a first edge of the cover member (Figs 4 and 7).

As to Claim 29, McClenon discloses a headphone assembly, comprising:
a headphone comprising an outer side surface and an inner side surface, the inner side surface being formed about an earpiece of the headphone, the inner side surface defined at least partially by an ear interface of the headphone (Fig 7; see also Examiner’s Figure 2 above);
a protective headphone cover comprising:
a cover member wrapped around the outer side surface of the headphone (Fig 7);
an elastic locking member (122) operable with the cover member to provide an elastic opening expandable around the outer side surface of the headphone to secure the headphone cover in place about the headphone (Fig 7);
at least one inner panel having (114) a perimeter edge, the at least one inner panel being attached to an edge of the cover member (at 112; Fig 7; Par 30), and interfaced with the inner side surface of the headphone thereby covering at least a portion of the ear interface of the headphone (Fig 7; see also Examiner’s Figure 2 above).

As to Claim 30, McClenon discloses the headphone assembly of claim 29, wherein the elastic locking member is attached to the cover member (Figs 4 and 7).

As to Claim 31, McClenon discloses the protective headphone cover of claim 29, wherein the elastic locking member is attached to a first edge of the cover member (Figs 4 and 7).

As to Claim 32, McClenon discloses the headphone assembly of claim 29, wherein the cover member is operable to pivot relative to and about the at least one inner panel (McClenon teaches that a second edge of the bag (12, 112) that corresponds to the cover member claimed is attached to a perimeter edge of the pad 114 that corresponds to the inner panel claimed. Further, since McClenon teaches that the pad 114 that corresponds to the inner panel claimed is formed of a highly flexible material (Par. 0024), the bag (12, 112) that corresponds to the cover member).


Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McClenon in view of Kendall et al (US Patent 5,269,314).
McClenon discloses the protective headphone cover significantly as claimed, but does not explicitly disclose the structure of the elastic locking member wherein the elastic locking member comprises first and second ends joined together.
Kendall et al teach a similar cover member (10) having an elastic locking member (17) which has ends that are joined together by tying or sewing to form an endless strip to be joined to the cover member (Col 3, Lines 19-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elastic locking member of McClenon to have ends that are joined together by tying or sewing to form an endless strip to facilitate the joining of the locking member to the cover member.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/30/2022